DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102018206604A1 to Gross.
Re Claim 1, Gross discloses a vehicle body front structure comprising: a pair of left and right front frames (16) extending in a front-rear direction of a vehicle body; a first bumper beam (12) disposed in front of the front frames, the first bumper beam extending in a vehicle width direction; a pair of left and right sub-frames (26) respectively disposed below the left and right front frames, the sub-frames extending in the front-rear direction of the vehicle body; a second bumper beam (22,25) coupled to front ends of the sub-frames (26), the second bumper beam extending in such a manner that left and right ends of the second bumper beam protrude further outward (see figure 3) in the vehicle width direction than the first bumper beam; gussets (30) each coupled to (I) a corresponding one of ends of the second bumper beam (25) and (II) a corresponding one of intermediate portions of the sub-frames (26), the gussets being configured to transmit an impact load that is applied to the second bumper beam, to the intermediate portions of the sub-frames; and load transmission members (27, Figure 3) coupled to the sub-frames respectively in a vicinity of the gussets, the load transmission members being respectively disposed on outer side surfaces of the front frame in the vehicle width direction (see figure 3).
Re Claim 2, Gross discloses wherein each of the load transmission members comprises an abutting plate that can be in surface contact with the outer side surface (of 16) of the front frame in the vehicle width direction.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Gross shows a slit but it is extending in the wrong direction and does not receive an insertion member into the slit.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612